Notice of Pre-AIA  Status
The present reissue application is being examined under the pre-AIA  first to invent provisions.  It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the priority date of US Patent No. 7,112,065 (the ‘065 patent); the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.  For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Reissue Applications
	Applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘065 patent is or was involved.  These proceedings would include interferences, reissues, reexaminations and litigations.
	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
	These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of reissue independent claims 12, 26 and 31 recite “a final three-dimensional (3D) finish line;” ”update or change a portion of the of the first complete 3D finish line data to generate final 3D finish line data;” and “wherein the final 3D finish line data is subsequently used to form the dental prosthesis of the at least one tooth to be fitted over the tooth preparation” (see claim 12 lines 2 and 14-16).  This subject matter is not described in the ‘065 patent 
 …using said second finish line data to update said first finish line data and superimposing the updated data on the dentition image.

…the second finish line being used to update the first finish line data…

[Emphasis Added]  See the ‘065 patent col. 2, lines 32-34 and col. 3, lines 16-17.  Further, the ‘065 patent specification is completely devoid of how the updating of the first finish line data with the data from the second finish line “generates” a final finish line.  Rather, the first finish line is only disclosed as updated with the second finish line data and there is no further taught generation of a final finished line.  Instead of teaching that a generated final 3D finish line data is used to form the dental prosthesis, the ‘065 patent only discloses that the updated first finish line is used to generate the dental prosthesis.    The ‘065 patent Detailed Description of the Invention at col. 4, lines 6-11 states:
…a user interface 190 for allowing presentation of the dentition image and for allowing entry of the dentist input regarding the finish line, for updating the digital data.  The updated data is then conveyed back to the service center 100 and is used by the crown construction utility 160…  	

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Claims 12-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “complete 3D” introduced in claims 12, 26 and 31 is a relative term which renders the claims indefinite. The term “complete 3D” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree for either one of the first or second finish lines to be complete or complete 3D, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, “complete” is understood to be a sufficient amount to perform the procedure.  
The limitation of “the first finish line represents at least a portion of the final finish line” introduced in claims 12, 26 and 31 renders the claims indefinite.  It is unclear how and in what way the first finish line “represents” and what amount constitutes a “portion.”  Neither the claims nor the ‘065 patent specification provide a standard for ascertaining the requisite degree for the first finish line representing at least a portion of the final finish line.  For examination purposes, “represents at least a portion” is understood to be at least one data point that is representative of a finish line used to manufacture a dental prosthesis.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-14 and 17-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. # 6,049,743 to Baba (“Baba”) in view of US Pat. # 5,417,572 to Kawai et al (“Kawai”) and in view of US Pub No. 2002/0064759 to Durbin et al (“Durbin”).
	Regarding claim 12,  Baba discloses a computer-based prosthodontic to define a final three-dimensional (3D) finish line of a dental prosthesis of at least one tooth to be fitted over a tooth preparation (col. 1, lines 7-10 and 44-47), comprising: providing 3D digital data relating to a patient's dentition (col. 2, lines 18-21; and col. 7, lines 37-45), the 3D data includes data representative of the surface topology of the tooth preparation and its surroundings (col. 6, lines 61-67; and col. 8, lines 47-67).  Regarding, “generating, on a display, a first complete 3D finish line data representative of a first finish line, wherein the first finish line represents at least a portion of the final finish line and superimposing an image of the finish line on an image of the dentition;” Baba discloses these limitations when the ML’ line (digital prosthetic line) is aligned 
	While Baba meets many of the claim limitations, the reference does not disclose enabling a dental practitioner to define a final 3D finish line; generating, on the display, a second complete 3D finish line data created on the basis of input data received from a dental practitioner, based on their professional consideration; and after receiving the input data from the dental practitioner, using the second complete 3D finish line data to update or change a portion of the first complete 3D finish line data to generate final 3D finish line data; and superimposing, on the display, the final 3D finish line data on the dentition image, wherein the final 3D finish line data is subsequently used to form the dental prosthesis of the at least one tooth to be fitted over the tooth preparation.  
	However, Kawai sets forth that a computer generated margin line can deviate from the actual margin line by being improperly obtained from a computer program.  See Kawai col. 3, lines 49-56.  Kawai further states that a dental technician defines the margin line.  Regarding “generating, on the display, a second complete 3D finish line data created on the basis of input data received from a dental practitioner, based on their professional consideration;” Kawai discloses a correction operation including moving points on a computer generated margin line in order to correct the margin line (col. 3, lines 56-60).  Regarding “after receiving the input data from the dental practitioner, using the second complete 3D finish line data to update or change a portion of the first complete 3D finish line data to generate final 3D finish line data” Kawai 
At the time of the invention, it would have been obvious to incorporate the teachings of Kawai, as outlined above, into the invention of Baba.  Both references are analogous in the art of dental prosthesis design and fabrication; therefore, a combination is proper.  Additionally, the motivation is provided by Kawai as offering a method by which to address the problems associated with computer only generated margin lines, i.e. finish lines, and improve the overall dental prosthetic design and process.  
Regarding “superimposing, on the display, the final 3D finish line data on the dentition;” Kawai itself does not clearly indicate that the final 3D finish line data will be superimposed on the 3D dentition; however, Baba in conjunction with Kawai would teach this step since Baba teaches showing the finish line on the display with the 3D dentition.  
While Baba in view of Kawai meet the claim limitations as described above, the references fail to teach generating the second 3D finish line data “via a virtual model space using a stylus on a touch sensitive screen or pad.”  However, a stylus and pad are equivalent devices in comparison to a display and mouse for inputting data into a system.  Durbin discloses a method and system for viewing, altering and archiving digital models of dental structures and computer integrated manufacturing of physical models of dental structures that includes the teaching of 
	Regarding claims 13 and 14, Kawai discloses “a correction operation for the point train of the margin area…by…moving said point.”  See Kawai at col. 3, lines 35-40.  This movement of the point is due to an incorrectly placed finish line point thereby rendering the actual point on the finish line not defined by the first finish line.  
	Regarding claim 17, Kawai discloses relocating (marking) points (dots) they are considered small intervals in comparison to the intervals between the teeth themselves.  
	Regarding claim 18, Kawai discloses “generating the second complete 3D finish line data further comprises automatically connecting the series of dots indicated on a 2D or 3D image by the dental practitioner” (col. 4, lines 11-15).
	Regarding claim 19, the dental prosthesis is a crown (Baba discloses a bridge and crown).
	Regarding claim 20, the 3D digital data relating to the patient's dentition is captured using a finish line utility integrated in a computer local to the dental practitioner (Baba fig. 1).
	Regarding claim 21, the virtual model space may be manipulated to display the superimposed finish line and the image of the dentition from at least one of different angles and different magnifications (Baba shows the dentition from different angles, for example see Cm(7) in figs. 9 and 13).

	Regarding claim 23, the first complete 3D finish line data is generated in a fully automated manner (Baba discloses generating the first finish line using a computer program).
	Regarding claim 24, the first complete 3D finish line data is generated in a semi-automated manner (the step of aligning ML’ to ML is semi-automated, see Baba).
	Regarding claim 25, generating the first complete 3D finish line data further comprises: plotting a train of points in a margin area; correcting at least one point of the train of points; and converting the corrected train of points into the first complete 3D finish line data (see description of claim 12 above detailing the generation of the first finish line by Baba).
Claims 26-27 and 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. # 6,049,743 to Baba (“Baba”) in view of US Pat. # 5,417,572 to Kawai et al (“Kawai”).
Regarding claim 26, Baba discloses a system for enabling a dental practitioner to define a final three-dimensional (3D) finish line of a dental prosthesis of at least one tooth to be fitted over a tooth preparation (col. 1, lines 7-10 and 44-47), comprising: a processor (10); a memory (2a-b/3/5) coupled to the processor for storing 3D digital data relating to the patient's dentition (col. 6, lines 35-58 and col. 7, lines 36-46), the 3D data including data representative of the surface topology of the tooth preparation and its surroundings (col. 2, lines 18-21; col. 7, lines 37-45; col. 6, lines 61-67; and col. 8, lines 47-67); and a dedicated utility (6 to include 4 and 5) coupled to or integrated with the processor (see fig. 2); the memory (5) comprises instructions (4), executable by the processer (10). Regarding “generating complete first 3D finish line data 
While Baba meets many of the claim limitations, the reference does not disclose a second complete 3D finish line data created on the basis of input data received from a dental practitioner, based on their professional consideration, via a virtual model space; after receiving the input data from the dental practitioner, use the second complete 3D finish line data to update or change a portion of the first complete 3D finish line data to generate final 3D finish line data; and superimpose, on the display, the final 3D finish line data on the dentition image, wherein the final 3D finish line data is subsequently used to form the dental prosthesis of the at least one tooth to be fitted over the tooth preparation.
However, Kawai sets forth that a computer generated margin line can deviate from the actual margin line by being improperly obtained from a computer program.  See Kawai col. 3, lines 49-56.  Kawai further states that a dental technician defines the margin line.  Regarding “generating, on the display, a second complete 3D finish line data created on the basis of input data received from a dental practitioner, based on their professional consideration;” Kawai discloses a correction operation including moving points on a computer generated margin line in 
At the time of the invention, it would have been obvious to incorporate the teachings of Kawai, as outlined above, into the invention of Baba.  Both references are analogous in the art of dental prosthesis design and fabrication; therefore, a combination is proper.  Additionally, the motivation is provided by Kawai as offering a method by which to address the problems associated with computer only generated margin lines, i.e. finish lines, and improve the overall dental prosthetic design and process.  
Regarding “superimposing, on the display, the final 3D finish line data on the dentition;” Kawai itself does not clearly indicate that the final 3D finish line data will be superimposed on the 3D dentition; however, Baba in conjunction with Kawai would teach this step since Baba teaches showing the finish line on the display with the 3D dentition.  
	Regarding claims 27 and 28, Kawai discloses “a correction operation for the point train of the margin area…by…moving said point.”  See Kawai at col. 3, lines 35-40.  This movement 
	Regarding claim 30, Kawai discloses relocating (marking) points (dots) they are considered small intervals in comparison to the intervals between the teeth themselves.  Kawai discloses “generating the second complete 3D finish line data further comprises automatically connecting the series of dots indicated on a 2D or 3D image by the dental practitioner” (col. 4, lines 11-15).
	Regarding claim 31, Kawai teaches a tangible computer-readable device (5) having instructions stored thereon that, when executed by at least one computing device (10), causes the at least one computing device to perform operations comprising: providing 3D digital data relating to a patient's dentition, the 3D data includes data representative of the surface topology of the tooth preparation and its surroundings (col. 2, lines 18-21; and col. 7, lines 37-45), the 3D data includes data representative of the surface topology of the tooth preparation and its surroundings (col. 6, lines 61-67; and col. 8, lines 47-67).  Regarding “generating, on a display, a first complete 3D finish line data representative of a first finish line, wherein the first finish line represents at least a portion of the final finish line and superimposing an image of the finish line on an image of the dentition;” Baba discloses these limitations when the ML’ line (digital prosthetic line) is aligned with the ML line (margin line) generated from the patient’s 3D digital dentition which is displayed on the image of the patient’s 3D digital dentition (see figs. 10 and 12 and col. 4, lines 32-33; col. 7, lines 8-13; col. 7, line 65 to col. 8, line 3; col. 9, lines 28-37).  Furthermore, this first finish line represents at least a portion of the final finish line since Baba teaches that this finish line will be used to manufacture a dental prosthesis.

However, Kawai sets forth that a computer generated margin line can deviate from the actual margin line by being improperly obtained from a computer program.  See Kawai col. 3, lines 49-56.  Kawai further states that a dental technician defines the margin line.  Regarding “generating, on the display, a second complete 3D finish line data created on the basis of input data received from a dental practitioner, based on their professional consideration;” Kawai discloses a correction operation including moving points on a computer generated margin line in order to correct the margin line (col. 3, lines 56-60).  Regarding “after receiving the input data from the dental practitioner, using the second complete 3D finish line data to update or change a portion of the first complete 3D finish line data to generate final 3D finish line data” Kawai teaches that the corrected points are connected with straight lines and converted into 3D data (col. 4, lines 11-24).   Regarding “wherein the final 3D finish line data is subsequently used to form the dental prosthesis of the at least one tooth to be fitted over the tooth preparation;”  Kawai then teaches using this final margin line to construct the dental prosthesis (col. 4, lines 25-30).  Additionally, Kawai teaches the disclosed process “simplifies the extraction of the margin line in 
At the time of the invention, it would have been obvious to incorporate the teachings of Kawai, as outlined above, into the invention of Baba.  Both references are analogous in the art of dental prosthesis design and fabrication; therefore, a combination is proper.  Additionally, the motivation is provided by Kawai as offering a method by which to address the problems associated with computer only generated margin lines, i.e. finish lines, and improve the overall dental prosthetic design and process.  
Regarding “superimposing, on the display, the final 3D finish line data on the dentition;” Kawai itself does not clearly indicate that the final 3D finish line data will be superimposed on the 3D dentition; however, Baba in conjunction with Kawai would teach this step since Baba teaches showing the finish line on the display with the 3D dentition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970. The examiner can normally be reached Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /ple/ /E.D.L/                            SPRS, Art Unit 3993